Case 3:17-cv-00108-GPC-MDD Document 1151-2 Filed 04/15/19 PageID.123066 Page 1 of
                                       3


 1   Christopher T. Casamassima (SB# 211280)
     Christopher.casamassima@wilmerhale.com
 2   WILMER CUTLER PICKERING
     HALE AND DORR LLP
 3   50 South Grand Avenue
     Suite 2100
 4   Los Angeles, CA 90071
     Telephone: (213) 443-5300
 5   Facsimile: (213) 443-6300
 6   Joseph J. Mueller (pro hac vice)
     Timothy Syrett (pro hac vice)
 7   Joseph.Mueller@wilmerhale.com
 8   Timothy.Syrett@wilmerhale.com
     WILMER CUTLER PICKERING
 9   HALE AND DORR LLP
     60 State Street
10   Boston, MA 02109
     Telephone: (617) 526-6000
11
     Facsimile: (617) 526-5000
12
     Attorneys for Non-Party Intel Corporation
13
                                   UNITED STATES DISTRICT COURT
14
                                SOUTHERN DISTRICT OF CALIFORNIA
15
                                                    Case No. 3:17-CV-0108-GPC-MDD
16
                                                    DECLARATION OF TIMOTHY
17    APPLE INC.,                                   SYRETT IN SUPPORT OF NON-
                                                    PARTY INTEL CORPORATION’S
18                           Plaintiff,             ADMINISTRATIVE MOTION TO
                                                    SEAL CONFIDENTIAL
19                                                  INFORMATION PURSUANT TO L.R.
                                                    79.2
20              v.

      QUALCOMM INCORPORATED,                        Judge: Hon. Gonzalo P. Curiel
21

22                           Defendant.

23

24

25

26

27

28    Case No. 3:17-CV-0108-GPC-MDD              Syrett Declaration ISO Intel’s Administrative
                                                 Motion to Seal


     ActiveUS 172455522v.3
Case 3:17-cv-00108-GPC-MDD Document 1151-2 Filed 04/15/19 PageID.123067 Page 2 of
                                       3

            I, Timothy Syrett, declare as follows:
 1

 2          1.      I am a partner at the law firm of Wilmer Cutler Pickering Hale and Dorr LLP,

 3   counsel for non-party Intel Corporation (“Intel”) in the above-captioned litigation. I am licensed

 4   to practice law in the Commonwealth of Massachusetts and have been admitted to practice pro
 5
     hac vice before the U.S. District Court for the Southern District of California. I am familiar with
 6
     the facts set forth herein and, if called as a witness, I could and would testify competently to those
 7
     facts under oath.
 8
            2.      I respectfully submit this declaration in support of Non-Party Intel’s Administrative
 9

10   Motion to File Under Seal, filed concurrently herewith.

11          3.      On April 14, 2019, pursuant to the Court’s April 12, 2019 Order (ECF No. 1149),
12   counsel for Qualcomm Incorporated (“Qualcomm”) provided notice that Qualcomm expects to
13
     present at trial a number of exhibits containing information that Intel previously designated highly
14
     confidential pursuant to the Protective Order or exhibits that were produced by Apple that may
15
     contain confidential Intel information. Specifically, counsel for Qualcomm identified four such
16

17   exhibits. Of these, three were produced by Apple and may contain Qualcomm and Apple

18   confidential information in addition to Intel confidential information.

19          4.      Attached hereto with proposed redactions as Exhibit 1 is a true and correct copy of
20   DTX00054, a 2012 Apple email and attachment regarding Apple’s Chipset Vendor Discussion.
21
            5.      Attached hereto with proposed redactions as Exhibit 2 is a true and correct copy of
22
     DTX01128, a 2017 presentation regarding IMC pricing analysis.
23
            6.      Attached hereto with proposed redactions as Exhibit 3 is a true and correct copy of
24

25   DTX02165, a 2014 Apple email and attachment regarding Project Antique.

26          7.      The accompanying declaration of Mark Friedman of Intel provides an explanation

27
      Case No. 3:17-CV-0108-GPC-MDD                    Syrett Declaration ISO Intel’s Administrative
28                                                     Motion to Seal
Case 3:17-cv-00108-GPC-MDD Document 1151-2 Filed 04/15/19 PageID.123068 Page 3 of
                                       3

     of the confidential information that Intel seeks to seal in the document that was produced by Intel
 1

 2   (DTX01128). DTX00054 and DTX02165 (Exhibit Nos. 1 and 3 to this Declaration, respectively)

 3   were produced by Apple on an outside attorneys’ eyes’ only basis and thus Mr. Friedman cannot

 4   review them. Based on the explanation in Mr. Friedman’s declaration of the types of information
 5
     that Intel seeks to seal in DTX01128 and my understanding of Intel’s business, I have determined
 6
     that DTX00054 and DTX02165 contain Intel confidential information about product pricing, as
 7
     indicated in the table below, the disclosure of which would cause competitive harm to Intel:
 8
       Exhibit       Exhibits Bates            Information           Type of Information
 9                   Range(s) Provided by      Sought to be
                     the Parties               Sealed
10
       DTX00054      AAPL-FTC-00087975         PDF Pages 1           Product pricing
11                   995                       (AAPL-FTC-
                                               00087975), 2 (-
12                                             976), 8 (-982), and
                                               11 (-985)
13     DTX02165      APL-QC-                   PDF page 12           Product pricing
                     FTC_29302685-710          (APL-QC-
14                                             FTC_29302696)
15
            8.      To the best of my knowledge, the information that is marked for redaction has never
16
     been publicly disclosed by Intel.
17
            I declare under the penalty of perjury under the laws of the United States that the
18
     foregoing is true and correct to the best of my knowledge.
19
20

21      Dated: April 15, 2019

22
                                                  By:
23                                                      Timothy Syrett

24

25

26

27
      Case No. 3:17-CV-0108-GPC-MDD                   Syrett Declaration ISO Intel’s Administrative
28                                                    Motion to Seal
